Citation Nr: 1641325	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ear infections.

2.  Entitlement to service connection for facial scarring.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to an initial increased rating for fibromyalgia, rated 10 percent disabling prior to July 1, 2010 and 20 percent thereafter.

5.  Entitlement to an initial increased rating for temporomandibular joint syndrome (TMJ), rated noncompensably disabling prior to July 17, 2009, and 10 percent thereafter.

6.  Entitlement to an initial compensable rating for internal hemorrhoids and anal fistula.  

7.  Entitlement to an initial compensable rating for removal of multiple precancerous area and skin tags with actinic keratosis right chin.  

8.  Entitlement to an initial increased rating for systemic lupus erythematosus, currently rated 10 percent disabling.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 2007.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2008 rating decision, the RO denied entitlement to service connection for ear infections, facial scarring, and a lung disorder, and granted entitlement to service connection for fibromyalgia assigning a 10 percent rating, TMJ assigning a noncompensable rating, internal hemorrhoids and anal fistula assigning a noncompensable rating, and removal of multiple precancerous area and skin tags with actinic keratosis right chin and lupus assigning a noncompensable rating, all effective October 1, 2007.  

In an April 2010 rating decision, the RO assigned a 10 percent rating to TMJ, effective July 17, 2009.

In a September 2013 rating decision, the RO assigned a 20 percent rating to fibromyalgia with myofascial pain syndrome, effective July 1, 2010.  

In March 2014, the Board took jurisdiction of the issue of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and remanded issues 1-7 and 9 for further development.  

In a February 2016 rating decision, the RO granted service connection for systemic lupus erythematosus, assigning a 10 percent rating, effective April 15, 2015.  

The issues of entitlement to an initial increased rating for TMJ and removal of multiple precancerous area and skin tags with actinic keratosis right chin are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2014 written submission, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of entitlement to a TDIU is requested.  

2.  A disability manifested by chronic ear infections is not shown.

3.  The evidence is at least in equipoise as to whether scars of right and left eyelids due to bilateral blepharoplasty were incurred during active service.

4.  The weight of the evidence is against a finding that scars of the anterior and posterior right and left ears were incurred due to a disease or injury during active service.  

5.  A chronic lung disorder is not shown.  

6.  Fibromyalgia is manifested by constant, or nearly so, widespread musculoskeletal pain and tender points with associated fatigue, sleep disturbance, stiffness, headache, irritable bowel symptoms, depression, and anxiety that is refractory to therapy.  

7.  The Veteran's hemorrhoids are not large or thrombotic hemorrhoids and are not irreducible with excessive redundant tissue.

8.  Systemic lupus erythematosus is manifested by exacerbations once or twice a year, with no skin manifestations; lupus was a component of the Veteran's initial claim in June 2008.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an award of service connection for a disability manifested by chronic ear infections have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
 
3.  The criteria for an award of service connection for scars, right and left eyelids, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for an award of service connection for scars, posterior and anterior ears, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for an award of service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for a 60 percent rating for fibromyalgia have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2015).

7.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

8.  The criteria for an effective date of October 1, 2007 for the grant of service connection for systemic lupus erythematosus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.400 (2015).

9.  The criteria for a disability rating in excess of 10 percent for systemic lupus erythematosus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.88b, 4.118, Diagnostic Codes 6350, 7809 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

In the present case, in an April 2015 written submission, the Veteran withdrew the appeal with regard to the issue of entitlement to a TDIU.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Hence, here, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning the issue of entitlement to a TDIU and the issue is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent a letter in July 2008 regarding her original claims of service connection.  The letter provided information as to what evidence was required to substantiate the initial claims and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  The appeal of the ratings assigned to fibromyalgia, hemorrhoids, and the skin lesions/lupus, arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  In any event, additional notice was issued to the Veteran in April 2014.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the issues, to include substantial compliance with the March 2014 Board Remand.  The Veteran was afforded VA examinations pertaining to her service connection and initial increased rating claims which are discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  The Board acknowledges that the Veteran seeks treatment with a private rheumatologist for her fibromyalgia and SLE.  The Veteran, however, has not completed an appropriate release (VA Form 4142) pertaining to this medical provider despite VA requesting that she complete releases for her medical providers.  04/04/2014 VBMS entry, VCAA/DTA Letter; 07/02/2008 VBMS entry, VCAA/DTA Letter.  In fact, in an April 2014 submission, it was indicated that she had no further information or evidence to give VA in support of her claim.  04/14/2014 VBMS entry, VCAA Notice Acknowledgement.  Otherwise, no additional evidence has been identified by the Veteran with regard to these claimed disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Ear infections

The Veteran claims entitlement to service connection for residuals of ear infections.  Service connection for hearing loss was denied in the March 2014 Board decision.  The Board also notes that service connection has been established for vertigo consistent with intermittent peripheral vestibulopathy.  

Service treatment records document diagnoses and treatment for otitis media and otitis externa, including in September 1993, June and July 1999, and April, July and September 2006.  Eustachian tube dysfunction was also noted.  10/25/2008 VBMS entry, STR-Medical Vol. 2 at 2-4, 6; Vol. 3 at 8; Vol. 7 at 56; Vol. 14 at 3; 10/23/2008 VBMS entry, STR-Medical Vol. 9 at 4-5; Vol. 15 at 2-9, 40.

A September 2007 treatment record reflects an impression of bruxism, causing right ear otalgia, improved with a soft diet, and right aural pressure which could be due to Eustachian tube dysfunction and bruxism, although vertiginous episodes made examiner suspicious of endolymphatic hydrops.  06/03/2008 VBMS entry, Medical Treatment Record-Government Facility at 25.  A November 2007 record essentially reflects the same assessment of bruxism causing right ear otalgia, improved with a soft diet, and right aural pressure, most likely due to some Eustachian tube dysfunction and bruxism, although the Veteran had some episodes in the past of vertigo, suspicious for some endolymphatic hydrops.  Id. at 57.  

The July 2008 VA audiological examination reflects the Veteran's report that she has had ear infections, which from her description appeared to be external otitis.  The examiner found normal middle ear function.  07/30/2008 VBMS entry, VA Examination at 2.  

The August 2008 VA examination reflects the Veteran's report of a history of recurrent ear infections of the right ear on an almost monthly basis and following treatment of those ear infections she would have a persistent aural fullness for approximately a month.  She reported that she feels like the right ear has never, ever not had symptoms.  On examination, the examiner diagnosed constant tinnitus and subjective hearing loss, but there were no residual effects of recurrent ear infections of the right ear.  

A May 2010 treatment record reflects assessments of abnormal auditory perception and benign paroxysmal positional vertigo.  She had a positive Dix-Hallpike test for the right ear.  07/07/2010 VBMS entry, Medical Treatment Record-Government Facility at 9, 11.  

An October 2010 VA examination reflects objective findings of a normal ear appearance with normal auditory canals and normal tympanic membranes.  

A July 2011 VA examination reflects a normal ear examination.  Vertigo was diagnosed.  No ear disability was diagnosed.  

In April 2015, the Veteran underwent a VA examination.  The examiner acknowledged the diagnoses of chronic nonsuppurative otitis media and Eustachian tube dysfunction in 2000.  The Veteran reported that during her military deployment in Japan she experienced several ear infections, variously diagnosed as otitis media, otitis externa, and Eustachian tube dysfunction.  She believed they were associated with upper respiratory infections or allergic rhinitis and occurred approximately 4-6 times per year during her time in Japan. After returning she continued to have ear pain without evidence of infection about 1 times yearly.  This was frequently associated with and not distinguishable from TMJ pain.  

Upon examination, the examiner found that there was no current evidence of chronic otitis media, and the recurrent infections she had while in Japan seem to have resolved per her history.  The examiner commented that it was possible that the recurrent ear pain she experienced approximately once yearly now is more associated with her TMJ disorder.  It is likely that the recurrent infections she had while in Japan were related to/caused by upper respiratory infections or allergic rhinitis and were not chronic conditions of the ear.  The examiner explained that ear infections can be purely acute and can resolve with or without treatment leaving no chronic disability.  In some individuals, Eustachian tube dysfunction can persist as a cause of recurrent acute otitis media or chronic otitis media with effusion.  However, in this case it does not appear that the previously diagnosed Eustachian tube dysfunction nor the recurrent ear infections have persisted.

While it is clear that the Veteran suffered from ear problems during service, as detailed above, the post-service examiners have not found a chronic ear condition.  In the absence of proof of a disability manifested by chronic ear infections, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a disability manifested by chronic ear infections during the appeal period, the Board must conclude the Veteran does not currently suffer from such disability.  The Board acknowledges the recurrent ear pain associated with her TMJ, as noted by the April 2015 VA examiner.  However, such pain has not been identified as a separate ear disability and therefore is best addressed in the context of the rating claim, which in this case is being remanded.  

The Board has considered the Veteran's contention that she has ear infections due to service.  In this capacity, the Board finds that she is competent to attest to her symptomatology associated with her claimed ear infections.  While her assertions are credible and while she did have ear problems in service, she is not competent to provide an opinion of a current chronic disability, as she does not have the requisite medical expertise.  Ear conditions require testing and examination by a medical professional, rather than a condition that is capable of lay verification. 

Without a diagnosed chronic disability of the ears, service connection cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for ear infections must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Facial scarring

The Veteran contends that she has facial scarring as a result of surgery during service.  She asserts that the scarring is the result of medically necessary surgery to correct her right eyelid, which was interfering with her vision.  The Veteran maintains that the surgery was not elective cosmetic surgery.  Thus, she believes that service connection is warranted for any residual scarring.

Service treatment records reflect that the Veteran underwent facial surgery in approximately February 2003.  The surgery was variously characterized as facial rejuvenated surgery, brow lift and blepharoplasty.  The records reflect that the surgery was in response to brow ptosis, or redundant eyelid skin.  10/23/2008 VBMS entry, STR-Medical Vol. 9 at 17, 19; 11/13/2014 VBMS entry, STR-Medical at 4, 32.

Post-service VA examinations note a history of a facelift and blepharoplasty.  A scar on the right cheek was found during a July 2008 VA skin examination, but an August 2008 VA dental examination indicated that there was no related scarring.

In April 2015, the Veteran underwent a VA examination.  It was noted that the Veteran underwent bilateral blepharoplasty in May 2003 for redundant skin of eyelids resulting in ptosis.  She reported that this was done because it had become difficult for her to see due to the sagging of the eyelids.  She stated that the scars of her eyelids were not painful or bothersome.  She also underwent a face lift in May 2003 for sagging facial skin.  She reported that the facial scars are tender to palpation and have been since this time. On examination, she had scars on the eyelids measuring 3.5 centimeters.  She also had scars on the anterior and posterior ears measuring 3.5 centimeters.  The examiner diagnosed scar of eyelids status post 2003 bilateral blepharoplasty and facial scars status post 2003 facelift.  

The examiner noted that service treatment records revealed that she had bilateral blepharoplasty in May 2003.  Service treatment records dated in February 2003 state that the Veteran was diagnosed with bilateral ptosis and surgery was recommended for redundant eyelid skin.  As such, the examiner opined that it is as likely as not that the Veteran's facial (bilateral eyelid) scarring is related to the Veteran's 2003 surgery during active duty service and was performed for medical reasons.  

In light of the VA examiner's objective findings and opinion, the Board finds that service connection is warranted for a scar of the eyelids associated with her in-service surgery for bilateral blepharoplasty.  

The examiner opined that the facial scarring affecting the posterior/anterior ears was less likely than not due to an in-service injury, event, or illness.  The examiner noted that service treatment records reveal that she had facial rejuvenation surgery for redundant skin of the face in May 2003.  Service treatment records did not address a medical need for this surgery.  As such, the examiner opined that the Veteran's facial (anterior and posterior bilateral ears) scarring, although related to the Veteran's 2003 surgery during active duty service, was not performed for medical reasons. 

While acknowledging that the Veteran has scarring of the anterior/posterior ears as a result of surgery performed during active service, one of the requirements to establish service connection is that the Veteran incur or aggravate a disease or injury during service.  As the Veteran underwent elective surgery - specifically a facelift - and such surgery was not the result of a disease or injury in service, service connection cannot be established.  Thus, service connection is denied for scarring of the anterior/posterior ears.  

Lung disorder

The Veteran contends that she has a lung disorder that was incurred in active military service.  She asserts that it may be exercise-induced. 

Service treatment records reflect treatment for exercise-induced asthma, as well as reactive airway disease and bronchitis.  10/25/2008 VBMS entry, STR-Medical Vol. 2 at 8, 10, 12; Vol. 3 at 2, 4; 10/20/2008 VBMS entry, STR-Medical Vol. 8 at 2, 57; 10/23/2008 VBMS entry, STR-Medical Vol. 9 at 6.  Additionally, records from the 82nd Medical Group created during service reflect that a sleep study was conducted in July 2007.  Although obstructive sleep apnea was not diagnosed, the interpretation was that the Veteran had 'mild upper airway resistance syndrome.'  06/03/2008 VBMS entry, Medical Treatment Record-Government Facility at 32.

The July 2008 VA examiner noted that the Veteran had a history of treatment for acute bronchitis and exercise-induced asthma.  The diagnoses included resolved acute bronchitis and the aforementioned mild upper airway resistance syndrome.  The examiner commented that reactive airway disease was not present per pulmonary function findings and is described under the heading of acute bronchitis.  

In April 2015, the Veteran underwent a VA examination.  She reported that she had been evaluated and treated for acute bronchitis several times while in service, with resolution of symptoms.  She denied recurrent cough, sputum production or hemoptysis.  She also denied excessive snoring or gasping for air.  She denied taking any medications for a respiratory condition.  The Veteran stated that she did not feel that she had a chronic respiratory condition.  A chest x-ray examination was normal.  

The examiner noted that the in-service treatment records show treatment for exercise-induced asthma, reactive airway disease and bronchitis.  The examiner found that the Veteran did not currently have a chronic respiratory condition as evidenced by no respiratory symptoms, a negative chest x-ray and negative PFT's.  The examiner noted that the Veteran was previously diagnosed during a 2007 sleep study with "mild upper airway resistance syndrome."  No sleep apnea was diagnosed.  The examiner explained that mild upper airway resistance syndrome is a condition associated with increased blockage of the airway or increased airway resistance, usually without a decrease in oxygen saturation.  The Veteran denied any current respiratory symptoms.  She also denied excessive snoring, gasping for air or other symptoms suggestive of current upper airway resistance.  She took no medication for this condition.  A breathing device such as CPAP was not recommended for this condition.  The Veteran's PFT tests conducted in April 2015 were normal, with no indication of obstruction or resistance.  The examiner stated that mild upper airway resistance syndrome, previously noted on sleep study only, was not sleep apnea and was not considered a disability.

While it is clear that the Veteran suffered from bronchitis and asthma during service, the April 2015 VA examiner found that she does not have a chronic respiratory condition that is due to service.  In the absence of proof of a current chronic respiratory disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic respiratory disability, the Board must conclude the Veteran does not currently suffer from such disability.  The Board acknowledges the assessment of mild upper airway resistance syndrome but as explained by the April 2015 VA examiner, this does not constitute a disability.  Without competent evidence of a condition due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board has considered the Veteran's contention that she has a lung disorder due to service, although more recently the Veteran did not believe that she had a chronic respiratory condition.  In any event, the Board finds that she is competent to attest to her symptomatology associated with her claimed lung disorder.  While her assertions are credible and while she did have asthma and bronchitis during service, she is not competent to provide an opinion of a current chronic disability, as she does not have the requisite medical expertise.  Respiratory conditions require testing and examination by a medical professional, rather than a condition that is capable of lay verification. 

Without a diagnosed chronic disability, service connection cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a lung condition must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Initial increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Fibromyalgia

Fibromyalgia is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025.  With widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms:  40 percent for symptoms that are constant, or nearly so, and refractory to therapy; 20 percent for symptoms that episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time; and, 10 percent for symptoms that require continuous medication for control.  The NOTE corresponding to the rating criteria states the following: Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

"Refractory" means resistant to treatment or cure; unresponsive to stimulus; or not responding to an infectious agent.  Merriam-Webster Medical Dictionary, http://c.merriam-webster.com/medlineplus/refractory (2016).

Based on the objective evidence of record, the Board finds that throughout the entirety of the appeal a 60 percent rating is warranted for fibromyalgia, which is the maximum assignable rating for this condition.  

The July 2008 VA examination reflects the Veteran's complaints of pain in her hips, arms, neck, and spine.  She complains of pain in the muscles, as well as the joints.  She complained of fatigue, unrefreshed sleep, memory loss, headaches, and other findings consistent with a fibromyalgia diagnosis.  On muscle examination, there were tender points above and below the waistline bilaterally including the axial regions totaling 11 out of the 18 tender points.  

Correspondence dated in July 2010 from D.M.C., M.D., reflects that the Veteran took continuous medication for control and had episodic flares with exacerbations often precipitated by environmental or emotional stress by overexertion, and that she has widespread pain on both sides of the body, above and below the waist that affects both the axial skeleton and the extremities.  07/07/2010 VBMS entry, Third Party Correspondence.

The October 2010 VA examination reflects the Veteran's report that she has constant aching in her muscles and joints.  The joints most affected are her hips, elbows, and spine.  She notices some stiffness of the muscles which is worsened in the morning.  She treats with Lyrica which believes helps.  She has associated symptoms of fatigue, unrefreshing sleep, and memory problems.  On examination of her muscles, there were 11 out of 18 tender points.  

At an August 2011 VA examination, the Veteran reported that Lyrica did not help with the fibromyalgia condition.  She reported associated symptoms of fatigue, disturbed sleep at night, headaches, gastrointestinal problems, depression, and anxiety.  On examination of her muscles, there were 16 of 18 tender point sites on digital palpation.

Specifically, the April 2015 VA examination reflects that the Veteran requires continuous medication for control of her fibromyalgia symptoms, specifically Lortab and Tramadol.  She seeks continuous treatment for this condition.  Her symptoms are refractory to therapy.  She continues with widespread musculoskeletal pain, fatigue, sleep disturbance, depression, and IBS.  Her fibromyalgia symptoms are episodic with exacerbations.  

While acknowledging that service connection is in effect for multiple musculoskeletal conditions - lumbar spine disability with radiculopathy, cervical strain, right knee disability, left knee disability, bilateral plantar fasciitis, right elbow disability, hammertoe deformity of the right fourth toe, bilateral heel spurs, right wrist carpal tunnel syndrome - the April 2015 examiner found that her widespread musculoskeletal pain overlaps with her musculoskeletal disabilities.  

The Board finds that the 60 percent rating is warranted for the entire period contemplated by this appeal as the subjective and objective evidence of record detailed hereinabove supports a finding that her fibromyalgia has been manifested by widespread musculoskeletal pain and tender points that is constant and refractory to therapy.  

This constitutes a full grant of the benefit sought on appeal with regard to the schedular rating assigned.  There are no other relevant code sections for consideration.

Hemorrhoids

The Veteran's service-connected hemorrhoids are rated as noncompensable pursuant to Diagnostic Code 7336.  Under 38 C.F.R. § 4.114 , Diagnostic Code 7336, a zero percent rating is warranted for hemorrhoids (external or internal) where there is evidence of mild to moderate symptomatology.  A 10 percent rating is warranted where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, and frequent recurrences.  A 20 percent evaluation, the maximum allowed, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures.

The July 2008 VA examination reflects the Veteran's reports of symptoms of hemorrhoids, including bleeding and pain, which occurred about every other month.  She was not anemic and had no other symptoms.  She had a history of a fistula-in ano which was repaired and excised during service.  She had a little tenderness in the area of the prior fistula but denied any discharge, bleeding, or other symptoms related to the prior fistula.  The examiner diagnosed internal hemorrhoids.  

The August 2011 VA examination reflects the Veteran's reports of a history of hemorrhoids.  She reported rectal bleeding at least every 2 weeks associated with hemorrhoids.  She reported flare-ups of the hemorrhoids at least once a month lasting for 3 to 4 days.  She treated the hemorrhoids with medicated wipes.  She denied taking any other medication.  She denied any surgery secondary to hemorrhoids.  She denied a history of pain, bleeding, burning, and swelling associated with the hemorrhoids.  She denied any itching, perianal discharge, or a history of neoplasm or injury to the rectum/anus.  On examination, there was a visible, non-inflamed hemorrhoid at the 6 o'clock position.  She had normal sphincter tone and there were no rectal masses.  The examiner diagnosed anal fistula with internal hemorrhoids.  

An April 2015 VA examination reflects the Veteran's report that since her last VA examination the symptoms of hemorrhoids come and go and she occasionally noticed a small amount of bright red blood when using toilet paper after having a bowel movement.  She complained of anal discomfort and used medicated wipes for this.  She denied any stool leakage or occasional involuntary bowel movements and did not require the use of a pad for bowel leakage.  She did not take continuous medication.  The examiner characterized the hemorrhoids as mild or moderate.  The examination was normal with no external hemorrhoids, anal fissures or other abnormalities.  The examiner noted that the rectal exam was normal with no palpable internal hemorrhoids and no impairment of sphincter control.  

Applying the rating schedule to the evidence of record, the Board finds that the criteria for a compensable rating for hemorrhoids have not been met.  As detailed above, while it is clear that the Veteran suffers from hemorrhoids, such hemorrhoids have not been described as large or thrombotic, or irreducible with excessive redundant tissue.  As detailed, while internal hemorrhoids have been detected on examination, the hemorrhoids have not been characterized as large or thrombotic, nor irreducible.  The Veteran has consistently described experiencing discomfort and bleeding associated with her hemorrhoids.  However, the evidence fails to demonstrate that the hemorrhoids are large or thrombotic hemorrhoids, are irreducible, involve excessive redundant tissue, and recur frequently.  Rather, the evidence of record reflects that such result in mild or, at most, moderate symptomatology, which is consistent with a noncompensable rating under Diagnostic Code 7336.  Therefore, a compensable rating for hemorrhoids is not warranted.

Systemic lupus erythematosus (SLE)

38 C.F.R. § 4.88b, Diagnostic Code 6350, lupus erythematosus, systemic (disseminated), contemplates a 10 percent rating for exacerbations once or twice a year or symptomatic during the past 2 years; a 20 percent rating for exacerbations lasting a week or more, 2 or 3 times per year; and, acute, with frequent exacerbations, producing severe impairment of health.  This rating is not to be combined with ratings under 38 C.F.R. § 4.118, Diagnostic Code 7809, which contemplates discoid lupus erythematosus or subacute cutaneous lupus erythematosus is rated under the skin criteria.  As will be detailed below, the Veteran's SLE is not manifested by a skin condition, thus a rating pursuant to Diagnostic Code 7809 is not appropriate.  

A December 2004 service record reflects an impression of SLE.  10/25/2008 VBMS entry, STR-Medical (Vol. 11) at 2-3.

An April 2005 record reflects an assessment of multiple features suggestive of systemic lupus erythematosus.  The provisional diagnosis was "rule out systemic lupus erythematosus."  The impression was a low-titer ANA screen, but without other convincing clinical evidence at that time to support a diagnosis of SLE or other CTD.  It was noted that she had myalgias, arthralgias, fatigue, nonrestorative sleep with normal laps, a constellations of signs/symptoms more consistent with a diagnosis of fibromyalgia syndrome.  06/03/2008 VBMS entry, Medical Treatment Record-Government Facility at 45-6; 10/25/2008 VBMS entry, STR-Medical (Vol. 11) at 55.

A July 2008 VA examination reflects no definitive diagnosis of SLE.  07/25/2008 VBMS entry, VA Examination at 6.

Correspondence dated in July 2010 from Dr. D.M.C. reflects that the Veteran has lupus, which was correctly identified by a rheumatologist in December 2005.  07/07/2010 VBMS entry, Third Party Correspondence.  

An October 2010 VA examination reflects a diagnosis of lupus.  

The April 2015 VA examination reflects that SLE was diagnosed in 2005.  The examiner indicated that the Veteran has exacerbations of her SLE.  She had an exacerbation when taken off Plaquenil for a short time but her symptoms of achiness improved when medication was restarted.  The examiner indicated that she experienced exacerbations once a year, lasting a week or more.  The examiner indicated that her SLE did not currently produce severe impairment of health.  The Veteran did not have any of the following due to her SLE:  arthritis, recurrent ulcers, hematologic/lymphatic manifestations, pulmonary manifestations, cardiac manifestations, neurologic manifestations, renal manifestations, obstetric manifestations, gastrointestinal manifestations, vascular manifestations.  

The April 2015 VA (skin) examination reflects the opinion of the dermatologist that she does not have skin lupus but rather systemic lupus.

Based on the findings detailed above, the Board finds that the subjective and objective evidence of record reflects that the Veteran's SLE is manifested by exacerbations once or twice a year and has been symptomatic for the past two years.  While the examiner noted that her exacerbations last a week or more, they do not occur 2 or 3 times per year.  Thus, a 20 percent rating is not warranted.  

While a rating in excess of 10 percent is not warranted, the Board finds that the evidence is in equipoise as to whether SLE has been present during the entire course of this appeal.  As noted above, the in-service examiners differed on whether the Veteran's laboratory findings showed SLE, but her post-service treating physician found that she has had SLE since service.  Thus, the Board finds that the 10 percent rating in effect for SLE should be made effective from October 1, 2007.  (It is noted that the initial rating decision in October 2008 granted service connection for precancerous areas, skin tags, and actinic keratosis and lupus, all under one combined rating; thus, lupus was a component of the initial claim, even though it was later determined not to involve the skin.)

Extraschedular consideration

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  The diagnostic criteria discussed above adequately describes the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for the symptoms associated with her fibromyalgia, hemorrhoids, and SLE.  

The Veteran and her representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that the diagnostic criteria is adequate for the service-connected disabilities discussed hereinabove.  Indeed, the evidence does not indicate that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  


ORDER


Entitlement to a TDIU is dismissed.

Entitlement to service connection for a disability manifested by ear infections is denied.

Entitlement to service connection for scars of right and left eyelids due to bilateral blepharoplasty is granted.

Entitlement to service connection for scars of anterior and posterior right and left ears is denied.

Entitlement to service connection for a lung disorder is denied.

Entitlement to a 60 percent disability rating for fibromyalgia is granted.

Entitlement to a compensable rating for internal hemorrhoids and anal fistula is denied.

An effective date of October 1, 2007 is assigned to the grant of service connection for systemic erythematosus lupus. 

Entitlement to a disability rating in excess of 10 percent for systemic erythematosus lupus is denied.


REMAND

TMJ

In March 2014, the Board remanded the issue of entitlement to an initial increased rating for TMJ syndrome to afford the Veteran a VA examination to assess the severity of her condition.  Unfortunately, the Veteran was not afforded a VA examination, thus remand is necessary.

Removal of multiple precancerous area and skin tags with actinic keratosis, right chin

At both the July 2008 and April 2015 VA examinations, the Veteran reported that she seeks private dermatology treatment every 6 months with Dr. G. in Wichita Falls.  After obtaining an appropriate release from the Veteran, an attempt should be made to obtain records from Dr. G.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete an appropriate release (VA Form 4142) with regard to Dr. G. in Wichita Falls.  Thereafter, request the Veteran's records from Dr. G. for the period from 2007 to the present.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The Veteran must also be afforded a comprehensive examination to determine the current severity of her service-connected TMJ syndrome.  The virtual folder must be made available to the examiner, and the examiner must specify in the examination report that the virtual folder has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must determine the range of motion of the Veteran's inter-incisal range and range of lateral excursion, in millimeters.  If pain (or other symptoms such as clicking or discomfort) is present on any motion, the Veteran must be instructed to indicate to the examiner at what point the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected TMJ syndrome after repetitions of the range of motion tests.  

The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional millimeters of limitation of motion lost  The examiner must also indicate whether there is any interference with mastication.

3.  Thereafter, readjudicate the initial increased rating issues.  If the benefits sought are not granted in full, the RO must furnish the Veteran and her representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


